Case 4:17-cv-00492-BSM Document 296 Filed 08/18/20 Page 1 of 2

AO 187 (Rev. 7/87) Exhibit and Witness List

FILED

U.S. DISTRICT COU
EASTERN DISTRICT ARKANSAS

AUG 18 2029

 

Southeastern Emergency

' © ae JAMES W. MeSORMACK, CLE
United States District Cougs; K, CLERK

 

Eastern District of Arkansas

Arkansas Health & Wellness

EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physicians LLC V. Plan, Inc. et al. CASE NUMBER: 4:17-CV-000492 BSM
PRESIDING JUDGE PLAINTIFF'S ATTORNEY DEFENDANT'S ATTORNEY
Brian S. Miller John Zavitsanos et al. Lyn P. Pruitt et al.
TRIAL DATE(S) COURT REPORTER COURTROOM DEPUTY
August 3-7, 2020 Suzanne McKennon Raeanne Gardner
NG No. ofeerep MARKED | ADMITTED DESCRIPTION OF EXHIBITS. AND WITNESSES
1 [08/03/20 1 Yes J LOA Between TeamHealth and NovaSys Health (CELTIC001966)
2 {08/03/20 2 Yes J Email Chain Regarding NovaSys LOA (CELTIC035742)
3 4/ 4 [ Zo 3 J Letter from NovaSys Health Regarding Exchange Product (CELTIC002144)
4  |08/03/20 4 Yes J Email Chain Regarding NovaSys Health (SE3821)
5108/03/20 5 Yes J Email Chain Regarding Exchange Product (CELTIC7592)
6 1% [ 7/ZO |\6 J Email Chain Regarding Exchange Product (SE3801)
7 |08/03/20 7 Yes J Email Chain Regarding Exchange Product (CELTIC7593)
8 | 08/03/20 8 Yes J NovaSys Access Services Agreement - Celtic/NovaSys (CELTIC003295)
9 = |08/03/20 9 Yes J Non-Par Payment Policy (CELTIC001396)
10 |08/03/20 10 Yes J Email Chain Regarding Ambetter Arkansas (SE0534)
11 |08/03/20 11 Yes J Email Chain Regarding Payor 9 (SE3786)
12 | 08/03/20 12 Yes J Email Chain Regarding Ambetter Contracting (SE0741)
13 |08/03/20 13 Yes J Email Chain Regarding Ambetter Contracting (SE0635)
14 |08/03/20 14 Yes J Email Chain Regarding Ambetter Contracting (SE0729)
15 |08/03/20 15 Yes J Email Chain Regarding Ambetter Contracting (CELTIC002039)
16 |108/03/20 16 Yes J Email Chain Regrading Mid-Level Providers (SEO1766)
17 |08/03/20 17 Yes J Email Chain Regarding Ambetter Contracting (CELTIC002135)
18 | 08/03/20 18 Yes / Email Chain Regarding Ambetter Contracting (CELTIC001999)
19 |08/03/20 19 Yes J Email Chain Regarding Ambetter Contracting (SE0833)
20 |08/03/20 20 Yes J Email Chain Regarding Ambetter Contracting (SE0535)
21 |08/03/20 21 Yes v Email Chain Regarding Ambetter Contracting (SE0793)
22 (08/03/20 22 Yes Y Email Chain Regarding Ambetter Contracting (SE801)

 

 

 

 

 

 

 

include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page 1 of 2 Pages

 
Case 4:17-cv-00492-BSM Document 296 Filed 08/18/20 Page 2 of 2

AO 1 87A (Rev. 7/87)

EXHIBIT AND WITNESS LIST - CONTINUATION
Arkansas Health & Wellness

Southeastern Emergency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physicians LLC V. Plan, Inc. et al. CASE NUMBER: 4:17-CV-000492 BSM
No , 8 oreRED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES

23 23 Non-Par Payment Policy - Emergency Services (CELTIC001404)

24 2/ 3/ WD 24 S Email Chain Regarding Ambetter Contracting (CELTIC001960)

25 a/S, / ZO 25 J Email Chain Regarding Ambetter Contracting (SE0010)

26 Os, /ZO 26 J Email Chain Regarding Ambetter Contracting (SEO770)

27 A 5) 1 ZO |27 J Email Chain Regarding Ambetter Contracting (CELTIC001984)

28 28 Complaint Filed August 2, 2017 (DKT. NO. 1)

29 2a/ $/20 |29 V _ |Email Chain Regarding Budget Question ($E0568)

30 |08/03/20 30 Yes JS Evidence of Coverage (CELTIC000386)

31 of > JZO (31 WA Letter from AH&W Regarding Medicare Advantage Product (SE0553)

32 32 Amended Complaint Filed February 22, 2019 (DKT NO. 48)

33 |08/03/20 33 Yes / Ambetter ID Card (CELTIC002 160)

34 08/03/20 34 Yes / Rate File Spreadsheet (SE00193)

35 35 Health Insurance Claim Form 1500 (DEP. Ex. 59)

36 36 TeamHealth Organizational Chart (SE005794)

37 37 O'Brien Upcoding Evidence and Records Referenced Therein (DKT NO. 204)

38 38 Independent Contractor Agreement (SE007496)

39 39 Independent Contractor Agreement (SE006835)

40 40 Independent Contractor Agreement (SE006823)

41 (8/19/20 |41_| Vi |Video dopositiontvamscnyt- Weather Kille-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 2 Pages

 
